Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7128 Filed 01/19/21 Page 1 of 40




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISON

ADAM COMMUNITY CENTER, a
domestic nonprofit corporation, a/k/a
ADAM COMMUNITY (ACC), a
Domestic nonprofit corporation,

      Plaintiff,                          Case No: 18-13481
                                          Hon. Nancy G. Edmunds
v.

CITY OF TROY, et. al.

      Defendants.




PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY
             JUDGMENT AND BREIF IN OPPOSITION




                                      1
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7129 Filed 01/19/21 Page 2 of 40




      Defendants are not entitled to judgement as a matter of law on any single count

of Plaintiff’s complaint for the reasons more fully laid out in Plaintiff’s Brief in

Opposition and Plaintiff’s Motion and Brief in Support of its own Motion for

Summary Judgement identified as ECF 66.

Respectfully Submitted,

                                             CAIR-MI LEGAL FUND



                                              /s/ Amy V. Doukoure
                                             BY: Amy V. Doukoure (P80461)
                                             30201 Orchard Lake Road, Suite 260
                                             Farmington Hills, MI 48334
                                             (248) 559-2247
                                             adoukoure@cair.com

                                             COUNSEL FOR PLAINTIFF
DATED: January 18, 2021




                                         2
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7130 Filed 01/19/21 Page 3 of 40




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISON

ADAM COMMUNITY CENTER, a
domestic nonprofit corporation, a/k/a
ADAM COMMUNITY (ACC), a
Domestic nonprofit corporation,

      Plaintiff,                          Case No: 18-13481
                                          Hon. Nancy G. Edmunds
v.

CITY OF TROY, et. al.

      Defendants.




 PLAINTIFF’S BRIEF IN OPPOSITON OF DEFENDANTS MOTION FOR
                    SUMMARY DISPOSITION



                                          By: Amy V. Doukoure (P80461)

                                          CAIR-MI LEGAL FUND

                                          30201 Orchard Lake Road, Suite 260
                                          Farmington Hills, MI 48334
                                          (248) 559-2247
                                          adoukoure@cair.com

                                          COUNSEL FOR PLAINTIFFS



                                      i
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7131 Filed 01/19/21 Page 4 of 40




                    STATEMENT OF ISSUE PRESENTED
   1. Whether Plaintiff can prove Troy imposed a land use regulation that imposed
      a substantial burden on Adam's exercise of religion such that Defendants are
      not entitled to judgement as a matter of law.
Plaintiff Answers: Yes
Defendant Answers: No
This Court Should Answer: Yes
   2. Whether Plaintiff can establish Troy imposed regulations treating religious
      institutions less favorably than similar non-religious institutions such that
      Defendants are not entitled to judgement as a matter of law.
Plaintiff Answers: Yes
Defendant Answers: No
This Court Should Answer: Yes
   3. Whether Plaintiff can prove that Troy discriminated against religion or
      imposed regulations that unreasonably limited religious institutions such that
      Defendants are not entitled to judgement as a matter of law.
Plaintiff Answers: Yes
Defendant Answers: No
This Court Should Answer: Yes
   4. Whether evidence exists to support Plaintiff’s constitutional claims brought
      under 42 USC 1983 such that Defendants are not entitled to judgement as a
      matter of law.
Plaintiff Answers: Yes
Defendant Answers: No
This Court Should Answer: Yes




                                         ii
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7132 Filed 01/19/21 Page 5 of 40




                   MOST CONTROLLING AUTHORITY

Issue One:

Livingston Christian Schools v Genoa Charter Township, 858 F.3d 996, 1004 (6th
Cir. 2017)
Issue Two and Three:
Tree of Life Christian Schools v. Upper Arlington, OH., 905 F.3d 357, 369-370
(6th Cir. 2008)
Issue Four:
Midrash Sephardi, Inc. v Town of Surfside, 366 F. 3d 1214, 132 (11th Cir. 2004)
Summary Judgement:




                                        iii
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7133 Filed 01/19/21 Page 6 of 40




                           TABLE OF CONTENTS


STATEMENT OF ISSUES PRESENTED…………………………………………ii


MOST CONTROLLING AUTHORITY………………………………………….iii


TABLE OF CONTENTS…………………………………………………………..iv


TABLE OF AUTHORITY………………………………………………………vi


PRELIMINARY MATER………………………………………………………….1


STATEMENT OF FACTS…………………………………………………………1


      a. Troy’s Basis for More Onerous Setback and Parking for Religious
         Assembly…………………………………………………………………7

LAW………………………………………………………………………………14


      I. Standard of Review……….……………………………………………..14

      II.   Defendants’ Imposition and Implementation of its Zoning Ordinance
            Has Substantially Burdened Plaintiff’s Religious Exercise in Violation
            of RLUPA…………………………………………………………...14

            a. Adam has no Feasible Alternative Location for a Place of
               Worship…………………………………………………………..16




                                        iv
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7134 Filed 01/19/21 Page 7 of 40




             b. Adam has Suffered and Will Continue to Suffer Substantial Delay,
                Uncertaintity and Expense due to the Imposition of Troy’s Land
                use Regulation……………………………………………………18

             c. Adam did Not the Create the Harm that Led to the Substantial
                Burden……………………………………………………………20

      III.   Defendants’ Zoning Ordinance and Its Implementation of Its Zoning
             Ordinance Treats Adam Differently than Non- Religious Assemblies
             or Institutions………………………………………………………..22

      IV.    If the Court Finds that there is an Equal Terms Violation, then The
             Court Should find that Defendants have Violated Adam’s
             Constitutional Rights as Outlined in its Complaint…………………27

CONCLUSION…………………………………………………………………...28


PRAYER FOR RELIEF…………………………………………………………...29


CERTIFICATE OF SERVICE……………………………………………………30




                                        v
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7135 Filed 01/19/21 Page 8 of 40




                           TABLE OF AUTHORITY
CASES
City of Cleyburn Tx. v Cleyburn Living Center 473 US 432, 448 (1985).
De Laura vs City of Ann Arbor, 30 Fed. Appx. 501, 510 (2002)
Dorman v. Charter Township of Clinton 2019 WL 3322352 (E.D. Mich. July 24,
2019)
Guru Nanak Sikh Soc’y of Yabu City v County of Sutter, 456 F.3d 978, 991-992 (9Th
Cir. 2006)
Lighthouse Community Church of God v City of Southfield 2007 WL4230280 (ED.
Mich. Jan. 3, 2007)
Livingston Christian Schools v Genoa Charter Township, 858 F.3d 996, 1004 (6th
Cir. 2017)
Midrash Sephardi, Inc. v Town of Surfside, 366 F. 3d 1214, 132 (11th Cir. 2004)
New Life Ministries v. Charter Twp. Of Mt. Morris 2006 WL 2583254 (E.D. Mich.
Sept. 7, 2006)
Tree of Life Christian Schools v. Upper Arlington, OH., 905 F.3d 357, 369-370
(6th Cir. 2008)
Westchester Day Sch. V Vill. Of Mamaroneck, 504 F.3d 338 352 (2d Cir. 2007)


STATUTES
42 USC 2000cc-2(b)
42 USC 2000cc(a)(1)
42 USC 2000cc-(b)(1)
42 USC 2000cc(a)(2)(C)


COURT RULES
E.D. Mich. Local. Rule 7
Fed. R. Civ. Pro. 56
                                        vi
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7136 Filed 01/19/21 Page 9 of 40




SECONDARY SOURCES
One (1) Ounce of RLUPA Prevention., Dwight H. Merrian, Mun. Law. May/June
2008




                                      vii
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7137 Filed 01/19/21 Page 10 of 40




                                            PRELIMINARY MATTER


         Defendants have submitted a brief in support of their Motion for Summary

 Judgement that is full of factual allegations as well as conclusions that they have

 followed Michigan’s Zoning Enabling Act that, for a second time, bear no citations

 to supporting documents, depositions, affidavits, or any other form of “evidence” as

 accepted by the Federal Rules of Evidence. As such, Plaintiff’s object to those facts

 which remain unsupported in Defendant’s brief and assert that any statement of fact

 or conclusion that is unsupported by citation to evidence should be stricken and/or

 disregarded by the Court pursuant to the requirements of Fed. R. Civ. Pro.

 56(c)(1)(A) and 56(c)(2).

                                           STATEMENT OF FACTS

         It is undisputed by Defendants’ that Plaintiff, Adam Community Center

 (“Adam”), is a religious organization whose stated mission and purpose is to

 establish a center for religious exercise and that central to its mission is to establish

 a mosque in the city of Troy to serve its current membership.1 It is also undisputed

 that the City of Troy (“Troy”) is a government within the meaning of 42 U.S.C.

 §2000cc-5(4)(A).2




 1
   See ECF 66- Plaintiff’s Motion for Summary Judgement and Exhibits A-D of ECF 66. (Unless otherwise noted, all
 referenced exhibits are attached to ECF 66)
 2
   See Defendants Answer to Plaintiff’s Complaint- Exhibit E of ECF 66.

                                                         1
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7138 Filed 01/19/21 Page 11 of 40




            It is also undisputed that Adam has been searching for a permanent location

 in the city of Troy to have a religious place of assembly since it was founded in 2009,

 and that due to its inability to obtain a permanent place, they have utilized a basement

 of a commercial building that is not suitable for their current religious needs.3

 Furthermore, the current space does not comport with the requirements of the zoning

 ordinance as it relates to setback and parking restrictions for places of worship.4

            In 2013, Adam obtained permission to use a building on Rochester Road as a

 community center for non-religious assembly purposes, but later had permission

 revoked when a person unknown to Adam stated that they might worship in the

 building.5 The uses of the building as a community center remained the same, but it

 was the idea that there would be worship in the building that subjected Adam to

 complying with the more onerous setback and parking requirements.6 Adam was

 instructed by Defendants that they should seek a variance of parking and setback

 requirements in order to utilize the building as a religious assembly use.7 Indeed, the

 uses of the community center as proposed in 2013 are the same ancillary uses that

 Adam is proposing for the building that is the subject of the current litigation.8




 3
   See Generally Exhibits B, C and D of ECF 66.
 4
   See Exhibits B, C, and D of ECF 66.
 5
   See Exhibits C, H and E (Dep of Savident 2020 pg. 72-78) of ECF 66.
 6
   Id.
 7
 8
     See Generally Exhibit B of ECF 35

                                                          2
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7139 Filed 01/19/21 Page 12 of 40




         Immediately following the sale of the proposed community center, Adam

 began investigating a number of other available properties in the city of Troy for a

 religious assembly, but each place they considered failed to be an appropriate place.9

 Many of the reasons that Adam’s made a determination not to pursue a property was

 because of the conditions of the property related to setback and parking restrictions,

 the need to obtain a Special Land Use permits from the city and the overall

 unsuitability of the properties as a result of conditions on the land.10

         The Defendants were aware of the efforts and difficulties that Adam was

 having in finding a suitable location, as Adam sought advice and assistance from the

 Defendants regarding the suitability of several properties, including undeveloped

 land and land with already existing buildings.11 Defendants routinely offer this type

 of assistance to individuals and entities looking to purchase or build in Troy.12

 However, Defendants failed to provide any routine advice or assistance to Adam in

 its search for property.13 Adam was told by members of the ZBA that there was no

 place left in Troy for them to have a place of worship, and that they should look

 outside the city.14 Both Defendant city of Troy and their expert stated that Troy is

 nearly completely built out.15

 9
   Dec. Syed ¶ 20-23; See Also Dep. Amin Pg. 34-43; Pg. 48-54; Pg. 92-94
 10
    Deposition Dr. Mohamed “Nurul” Amin Pg. 34-43; Pg. 48-54; Pg. 92-94 (generally)Dec. Syed ¶19-26.
 11
    Dep. Savident 8/8/2020 Pg. 111 ln 2- Pg. 112 ln. 20
 12
    Dep. Paul Evans 8/8/2020 Pg. 35 Ln 3-21; Dep Savident 2020 Pg.30 Ln. 23-Pg 32 Ln. 8
 13
    Dep. Savident 2020 Pg.107 Ln 20- Pg. 109 Ln 4; Dep Amin Pg. 52-53;
 14
    06/19/18 ZBA Tr. Pg. 135 Ln 8-20; Pg. 134 Ln 16-21; Pg. 125 Ln 22-23; Pg. 131 Ln 19-Pg. 132 Ln. 3
 15
    Dep. Savident Pg. Ln.; Dep Carlisle Pg.317 Ln.4-17; Exhibit D Carlisle Expert Report

                                                        3
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7140 Filed 01/19/21 Page 13 of 40




          In 2018, Adam entered into an agreement for the purchase of the subject

 property 3635 Rochester Road that would have been sufficient to meet their needs

 for Mosque with ancillary uses similar to a community center.16 When Adam entered

 into the agreement, the building was being used as a restaurant that included two

 separate banquet halls and had a large warehouse.17 The property had previously

 been used as a (1) fruit market (2) shoe store (3) haunted house and (4) an antique

 and collectible store in operation at the same time as the haunted house.18

          The building currently existing on the property is a non-conforming

 structure19 Adam was unable to move into the building, without seeking a variance

 from the Defendant ZBA, due to their classification as a religious assembly,.20 If

 Adam were any assembly use other than a religious one, they would have been able

 to move into the subject property without seeking any variances.21 At most they may

 have been subjected to informal discretionary involvement of Troy’s Planning

 Director.22

          Adam applied for and believed they’d receive a variance from the setback and

 parking restrictions of Section 6.21 of the Zoning Ordinance because they were not

 making any external changes to the building or parking, and because they believed

 16
    See Exhibit V- Purchase Agreement; Dec. Syed ¶24 Dep. Amin. Pg. 76-77.
 17
    Exhibit K- City of Troy Approved Site Plan for Sakura
 18
    Dep. Savident Pg. 252-253 ln 19.
 19
    Dep. Savident Pages 254-258 ln 12.
 20
    Dep Savident Pg. 216 LN. 15-20
 21
    Dep. Savident Pg. 257 Ln. 20-25
 22
    Id and Pg. 248 Ln 24-Pg. 249 Ln. 7; Pg. 284 Ln 18- Pg. 285 Ln. 7; PG. 197 Ln 18-20; 198 ln 2-8

                                                            4
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7141 Filed 01/19/21 Page 14 of 40




 they were going to continue to use the building in the same manner it was already

 being used.23 However, that variance was denied with little more than conclusory

 statements that Adam’s request didn’t fit the statement of practical difficulty or the

 intent and purpose of the specific lot, that Adam was asking to “severely break the

 law”, that variances are always denied when the community didn’t give “100%

 support,” and some unfounded statements about Friday night traffic.24

         The ZBA suggested that Adam demolish either all or some of the current

 building and rebuild a new building in compliance with the setback requirements.25

 Adam is unable to engage in that type of construction because a substantial portion

 of the land and 60% of building would be lost to setbacks making this property no

 more compatible with their needs as their current basement location. As such, Adam

 would need to expend upwards of $3 million to demolish and completely rebuild a

 new facility on that space, that still would not meet their needs.26

         When the variance was denied by the ZBA, Adam lost substantial

 contributions that were pledged donations necessary to acquire and renovate the

 property.27 As a result Dr. Nurul Amin, Mr. Mahmood Syed and two other

 individuals purchased the building for Adam’s benefit with their own personal funds



 23
    Exhibit M- 06/18/2018- ZBA Hr. Tr. Pg.50 Ln 7-13. Dec. Syed ¶24. See also Exhibit L-Application for Variance
 24
    Id at Pg 125 ln 23-25;125 Ln 4-6; Pg 141 Ln 66-8; Pg. 142 Ln 21-25.
 25
    Exhibit L- Variance request with site plan; 06/19/18 ZBA Meeting Tr. pg. 143 ln 9-25.
 26
    Dec. Amin ¶8.
 27
    Dec. Dr. Amin Ln. 9.

                                                          5
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7142 Filed 01/19/21 Page 15 of 40




 and gave Adam an option to lease agreement that has been renewed continuously

 during this litigation.28

         According to the Defendant’s Planning Director, the zoning ordinance at issue

 in this matter was enacted pursuant to a comprehensive rewrite of both the master

 plan and zoning ordinance which took effect in 2011.29 In that re-write, Troy created

 form-based districts that contained use groups based on the similar impacts and

 characteristics of the uses.30 Places of worship are allowed as of right in all form-

 based districts.31 As a result of the re-write places of worship are also permitted as a

 right in nearly all of the other districts including the GB district where the property

 at issue is located.32 Places of worship are subjected to stricter setback and parking

 restrictions in all districts where they are approved as of right.33

         The definition of “Place of Assembly” could encompass that of a “Place of

 Worship” under the express language of the zoning ordinance at issue, but “Place of

 Worship” is singled out for more significant zoning restrictions based solely on

 religious services being conducted at a location.34

         Defendants’ zoning ordinance sets forth unique and more stringent parking

 and setback requirements for religious assemblies than it does for secular assembly

 28
    Dec. Amin ¶7; Dep Syed ¶ 25; See also Exhibit N: Current Option to Lease
 29
    Dep. Savident 2020- Pg. 35 Ln. 17-23; Pg. 40 Ln 5- 41 Ln. 1;
 30
    Dep. Savident Pg. 186 Ln. 15- Pg. 190 Ln 3.
 31
    Dep. Savident Pg. 48
 32
    Id.
 33
    Exhibit O1-Zoning Ordinance Section Pg. 26 (ordinance page).
 34
    Exhibit O1- Sections 2 (Definitions) Page 26.

                                                         6
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7143 Filed 01/19/21 Page 16 of 40




 uses.35 The text of the zoning ordinance sets a fifty-foot setback on all sides from

 religious places of worship and doesn’t allow parking in the setback area.36 The

 parking and setback requirements are imposed only on assembly uses that are

 religious in nature and secular assemblies, regardless of size or membership, are not

 required to adhere to the same requirements.37 Furthermore, in the zoning districts

 where religious assembly uses are permitted only as a “special use”, secular

 assembly uses are permitted as of right.38

         Mr. Savident further recognizes that the zoning itself places a burden on

 Adam’s ability to find a suitable property in Troy because (1) it is more difficult to

 develop a lot with a larger setback and less usable space (2) not allowing parking in

 the setback means that there is less room overall for parking making land more

 difficult to develop and (3) the fifty-foot setback requirement makes it challenging

 for a religious assembly to get into a commercial property.39 The ZO allows non-

 religious assembly uses and commercial properties to seek relief directly from the

 Planning Department without going through the variance process, but does not

 afford the same administrative relief to religious assembly.40

      a. Troy’s Basis for More Onerous Setback and Parking for Religious Assembly


 35
    Dep. Savident 2020 Pg. 181 ln 12-Pg 182 Ln. 3; Pg. 171Ln 12-18.
 36
    Exhibit O5
 37
    Dep. Savident 2020 Pg. 167 Ln 9; Pg. 171 Ln. 12-18; Dep Alan Weinstein Pg. 20 Ln 14-19;
 38
    Exhibit O3
 39
    Dep. Savident 2020 Pg. 171 Ln 1-11; Pg. 171 Ln 19-Pg 172 Ln 11; Pg. 114 Ln 6-10.
 40
    Exhibit 3- ZO Relevant Section- Deposition of PE from 2019 Pg. Ln.

                                                         7
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7144 Filed 01/19/21 Page 17 of 40




      The stricter setback and parking requirements for religious assemblies were kept

 in the comprehensive re-write of the ordinance because the city gave little or no

 thought to “carrying them over” from residential neighborhoods to commercial

 districts or the effects that would have on the ability of a religious assembly to come

 into those districts.41 The Defendant recently stated concerns regarding the impact

 of Troy’s five largest “megachurches”.42 However at least one of Troy’s largest

 mega churches, Woodside Bible, was not in existence at the time of the re-write and

 was granted a PUD that didn’t subject it to the parking and setback requirements for

 places of worship.43

          Defendants’ assert that the rationale for the more stringent building and

 parking requirements is due to secondary impacts to residential properties due to the

 use of the building as a place of worship including (1) property values of residential

 neighborhoods (2) light and noise associated with parking during events and (3)

 traffic congestion.44

          However, Defendant’s Planning Director who oversaw the re-write of the

 zoning ordinance acknowledges (1) there is no justification to treat places of worship

 and secular assembly with the same capacity differently based on concerns of



 41
    Dep Savident Pg. 37 Ln 15- Pg. 38 Ln 2: Exhibit P- Deposition of Mark Miller Pg. 74 Ln 14- Ln 21, Dep Evans Pg. 47
 Ln 21- Pg. 48 Ln. 4.
 42
    Dep. Savident Pg. 132 Ln. 3- Pg. 134 Ln. 18 and Pg. 56 -57 Ln. 3.
 43
    Dep. Savident Pg. 232-233; (and exhibit 13 to his Deposition)- Woodside Bible PUD
 44
    Dep. Savident 2020 Pg. 55 Ln 18-Pg 58;. PG. 179 Ln 14-21.

                                                           8
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7145 Filed 01/19/21 Page 18 of 40




 impact45 (2) non-religious assembly with similar building capacity could have the

 same impact on traffic and noise46 (3) all things being equal with size of building

 and activities, secular assemblies could have the same impacts as a religious

 assembly and those impacts would translate into requiring the same setback47 (4) the

 city is capable of distinguishing between larger and smaller places of worship, yet

 they didn’t48 and (5) other assembly uses are allowed to abut a residential property

 in the GB district and all form based districts with less than a 50’ setback.49

         Furthermore, Mr. Paul Evans, whose Defendants’ co-administrator of the

 zoning ordinance, staff liaison to the ZBA, and responsible for code enforcement,

 stated that he believes that other uses are similar to religious assemblies and doesn’t

 see the need for the different setbacks.50

         It is also true that a Market Study report done by Gerendasy Valuation, LLC.

 provides conclusive evidence that residential property values are not negatively

 impacted when they abut adjacent religious assembly places, even when those

 assembly places have parking and setbacks that are less than those prescribed in

 section 6.21 of the Zoning Ordinance.51 Notably, Defendants have provided no




 45
    Dep. Savident 2020 Pg. 62 Ln 4-8;
 46
    Dep. Savident 2020 Pg. 61 Ln 18- 62 Ln 3
 47
    Dep. Savident 2020 Pg. 68 Ln 7-10.
 48
    Dep. Savident 2020 Pg. 61 n 9-12
 49
    Dep. Savident Pg. 169 Ln 6-9.
 50
    Dep. Evans 2020 Pg. 20-23; Pg. 135 Ln 18 Pg. 137 Ln. 5.
 51
    See Exhibit Q: Market Valuation Prepared by Gerendasy Valuation, LLC.

                                                        9
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7146 Filed 01/19/21 Page 19 of 40




 information, documentation, or expert opinion to support any assertion that

 residential property values are affected negatively by religious assembly uses.

          In his report, Mr. Weinstein states that Defendants’ zoning ordinance section

 6.21 has applied a “unique set of requirements for places of worship that do not apply

 to uses that are not places of worship.52 Indeed Mr. Weinstein agrees with Mr.

 Savident that theaters, funeral homes and restaurants that hold receptions and other

 large gatherings, places of assembly, conference, meeting and banquet facilities, fine

 and performing art facilities, funeral homes and primary and secondary schools are

 all similarly situated to religious assemblies based on the legitimate zoning criteria

 in Section 1.03 of Troy’s zoning ordinance.53 Despite these uses being comparable

 to religious assemblies, Mr. Weinstein states that Defendant has “imposed a scheme

 of parking and setback requirements on religious assemblies that are far more

 restrictive and extensive than those of secular assemblies that have a greater impact

 than places of worship.”54 According to Mr. Weinstein, Defendants’ zoning is an

 express differentiation of religious assembly.55

          Further, according to Mr. Weinstein, Defendants’ differential treatment of

 religious assembly uses within the same zoning district, on both vacant and



 52
     Dep. Weinstein Pg. 20 Ln 14-19
 53
    Id. Pg 41 Ln 9 – Pg. 46 Ln 5; Page 53 Ln 2-5; Pg. 53 Ln 21- Pg 55Ln 12. Exhibit T- Weinstein Expert Report Pg 22-
 23.
 54
    Weinstein Report Pg. 17-18;
 55
    Id at 20.

                                                           10
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7147 Filed 01/19/21 Page 20 of 40




 developed parcels of land, created “significant obstacles for many, if not most or all,

 places of worship seeking to locate on a developed parcel in a non-residential district

 and a near-insuperable barrier to Adam gaining approval for Rochester road without

 a variance.”56

         Additionally, Mr. Weinstein asserts that the Defendant ZBA’s denial of the

 variance for 3635 Rochester Road resulted from the members failing “to evaluate

 parking and safety concerns, precluding it from legitimately justifying its decision

 to deny Adam’s application.”57 “Given this information, and the historical context

 of Muslims treatment in requesting zoning relief made it a reasonable choice that

 Adam decided not to pursue subsequent or additional special use approvals.”58

 Furthermore, in Weinstein’s professional opinion, Adam’s search for properties led

 to no “alternative properties” because set backs are not the only issues facing them

 in their search for reasonably available properties.”59

         As for Defendants’ claims of their legitimate zoning criteria for the setback,

 Weinstein’s expert opinion is that Troy doesn’t provide any to “explain setback

 differences within each district for religious assemblies or institutions.”60 His

 explanation is that based on the criteria set forth in Defendants’ zoning ordinance



 56
    Id at 18.
 57
    Id at 32-33.
 58
    Dep. Weinstein Pg. 32 Ln 11
 59
    Weinstein Report Page 27-29 Generally.
 60
    Weinstein Report Page 22.

                                             11
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7148 Filed 01/19/21 Page 21 of 40




 section 1.03, many of the similarly situated non-religious uses have a greater impact

 than places of worship yet are subject to less restrictive zoning.61

          Mr. Weinstein also believes that Defendants have undermined their own

 argument regarding the need for greater setback and parking restrictions for religious

 places of worship in the following ways (1) granting a PUD to the mega church

 Woodside Bible without the 50’ setback because doing so suggests that the city,

 when faced with the very concern they are asserting as the rationale for the setback,

 didn’t find it necessary to secure public safety and welfare62 (2) the city’s granting

 of variances reducing screening walls in places of worship adjacent to residential

 properties     63
                     and (3) the city’s history of having numerous places of worship with

 parking no less than 10’ from residential neighborhoods posing no concerns “with

 regard to public safety welfare, or any other concern germane to a land-use

 decision.”64

          Mr. Weinstein, states that the ordinance is offensive to religious assemblies

 because (1) it requires a much larger setback than necessary in all cases except very

 large places of worship (2) smaller congregations on smaller parcels of land require

 less buffering than larger congregations on larger parcels of land65 (3) the setback



 61
    Id.
 62
    Id at 31; Dep Weinstein Pg. 73 Ln 7- Pg. 74 Ln 5;
 63
    Dep. Weinstein Pg. 62 Ln 17-Pg. 63 Ln 2
 64
    Id at Page 31-32.
 65
    Weinstein Report page 15 -17.

                                                        12
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7149 Filed 01/19/21 Page 22 of 40




 requirements make religious assemblies “patently incompatible with four out of five

 building form build to requirements and are greater than the requirements for the

 fifth66 and (4) in the GB district where the 3635 property is located secular

 assemblies have greater use of their property due to having substantially reduced

 setback requirements. 67According to him, it is “good planning practice” to “impose

 smaller setback requirements- and less of a “burden”- for places of worship on

 smaller parcels” and “thus the rational and legitimacy of Troy’s setback

 requirements” are undermined.68

         Weinstein asserts that Defendants’ could have achieved the goal of protecting

 adjacent residential properties from traffic and parking impacts in less restrictive

 ways and set forth two examples in his report of how to achieve that. 69 He further

 proffers that the ZBA could have alleviated the concerns by placing screening as a

 condition of approval, and further that the ZBA had a history of doing so in the case

 of a church who was asking for a 22’ variance from the parking and setback

 requirements.70

         Furthermore, the Defendants’ reliance on Mr. Carlisle as an expert witness is

 fatally flawed by Mr. Carlisle’s admission that his report overstates their position by



 66
    Id. At 20.
 67
    Id.
 68
    Id at 15-17.
 69
    Weinstein Dep. Pg. 36 ln 24-page 41
 70
    Weinstein Dep. Pg. 76 Ln 20- Page 77 Ln 22. Weinstein Report Page 33-34

                                                        13
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7150 Filed 01/19/21 Page 23 of 40




 denying that any facts were presented on several issues to the ZBA even though he

 admits that facts were indeed presented to the ZBA.71 Mr. Carlisle himself admitted

 that is report was not accurately stated and should be amended to reflect this

 inaccuracy.72         It is further true that Defendants’ own Planning Administrator

 acknowledges that Mr. Carlisle’s work is inaccurate, when during his deposition, he

 claims that several mistakes that were made with regards to information and charts

 provided to the Department of Justice pursuant to discovery were not correct and

 states affirmatively that Carlisle made the mistakes.73

                                                       LAW

 I.       Standard of Review

          This Court has set forth the standard for Summary Judgement on page 10 of

 ECF 9. Based on that standard, Adam is entitled to judgement as a matter of law.

 II.      Defendants’ Imposition and Implementation of its Zoning Ordinance Has
          Substantially Burdened Plaintiff’s Religious Exercise in Violation of
          RLUPA
          RLUIPA prohibits Defendant from imposing or implementing a land use

 regulation that substantially burdens Plaintiff’s religious exercise unless the burden

 is the least restrictive means of furthering a compelling government interest.74



 71
    See Carlisle Dep. Pg. 223-225; Pg. 322-328 attached hereto as Exhibit 1.
 72
    Id.
 73
    Dep. Savident Pg. 227 ln 25 through Pg. 228 Ln. 24;
 74
    42 USC 2000cc(a)(1)-

                                                          14
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7151 Filed 01/19/21 Page 24 of 40




         Furthermore, the Defendant must have a system in place under which they

 make an individualized assessment of the property involved.75 The DiLaura court

 found that requiring an application for a variance constitutes an individualized

 assessment.76

         In Livingston, the controlling 6th Circuit case, the court sets forth some factors

 that are helpful in determining whether a substantial burden exists because of a land

 use regulation.77 The Livingston factors are (1) whether a religious institution has a

 feasible alternative location (2) whether a religious institution will suffer substantial

 delay, uncertaintity or expense due to the imposition of a regulation78 and (3)

 whether the Plaintiff’s own actions created a substantial burden on itself by obtaining

 an interest in land without a reasonable expectation of being able to use the land for

 religious purposes.79

         Feasible alternative location is based on (1) whether the current location is

 adequate to carry out the mission of the religious institution80 and (2) whether there

 are other properties available close to the property at issue adequate for the needs of

 the religious institution.81 “When central religious beliefs are in question, courts


 75
    42 USC 2000cc(a)(2)(C).
 76
    De Laura vs City of Ann Arbor, 30 Fed. Appx. 501, 510 (2002)
 77
    Livingston Christian Schools v Genoa Charter Township, 858 F.3d 996, 1004 (6th Cir. 2017)
 78
    Livingston Christian School 858 at 1004.
 79
    Id.
 80
    ID at 1005-1006. (citing Bethel World Outreach Ministries, 706 F.3d at 558 and Int'l Church of the Foursquare
 Gospel v City of San Leandro, 673 F.3d 0159, 4068-69 (9th Cir. 2011) and Westchester Day Sch. V Vill. Of
 Mamaroneck, 504 F.3d 338 352 (2d Cir. 2007)) (internal quotes omitted)
 81
    Id (citing World Outreach Conference Ctr. v City of Chicago, 591 F.3d 539 (7th Cir. 2009).

                                                          15
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7152 Filed 01/19/21 Page 25 of 40




 must be especially deferential to testimony from the religious institution about the

 truth of that belief.”82

            The Livingston Court cites several instances of insufficiency of a current place

 of worship that create a substantial burden including (1) when an assembly’s current

 location doesn’t allow the congregation to worship as a whole and (2) lack of

 sufficient space when a school or congregation were expanding.83

 a. Adam has no Feasible Alternative Location for a Place of Worship
            Defendants’ make no argument that Plaintiff’s current location is adequate, as

 such, this Court should, for the purposes of this motion, find that the first prong of

 the first factor of the Livingston Factors is met by Plaintiff’s, and that Adam’s

 doesn’t have a current location that is sufficient to meet their religious needs.

            With regards to the second prong of the first factor, (whether Adam has a

 feasible alternative location) Defendants would have this court believe that a feasible

 alternative          location exists because (1) Adam’s members can split up and

 individually go to different congregations in different cities to worship (2) there may

 have been in some time in the past a building that could fit their needs (3) or they

 may have been able to obtain special permits to build on wetlands or (4) they may

 have been able to convince property owners to sell them their land so they could



 82
      ID at 1006 citing Foursquare 637 F. 3d at 1069
 83
      Id.

                                                       16
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7153 Filed 01/19/21 Page 26 of 40




 accumulate enough land to build a place of worship and (6) the subject building

 could have been demolished and a new building rebuilt on the land.

       However, the law is clear that none of these options is enough to show that

 there is a reasonable alternative location for several reasons. Defendants cite no

 authority that a reasonable alternative to having a place of worship is requiring a

 congregation to break apart and pray in other communities. On the contrary, the case

 law is clear that when there is an insufficient space for a congregation to pray

 together as a whole, that in and of itself is a substantial burden to relgious exercise

 in violation of RLUIPA. Adam is indeed an established community with a

 congregation that does not have a sufficient space to allow congregational worship

 with their congregation as a whole and they are not required to dissolve their

 community and require members to find another community to join.

       Defendants’ assertions there could have been at some time in the past or may

 again sometime in the future be a place that Adam could utilize as a place of worship

 is likewise misguided. The question for this litigation is whether Adam, at the time

 it sought the variances, had a feasible alternative location sufficient to support their

 religious assembly. Defendants have not pointed to a single example of an actual

 feasible alternative location that Adam could utilize as a religious place of worship

 for their congregation within the city of Troy, or even within an area near Troy at

 this time, or at any time since June 2018. The answer to that question is no, and


                                           17
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7154 Filed 01/19/21 Page 27 of 40




 Defendants have provided no proof of the contrary. Furthermore, Courts have

 determined that continued and prolonged searches for land and continued necessity

 to file applications with the city created enough delay and uncertaintity to be a

 substantial burden.84 The courts have further found that a Plaintiff’s “uncertaintity

 increased with each time they were denied or put off by Defendant’s multiple permit

 denials and broad reasoning for each denial” because it “significantly reduced

 Plaintiff’s prospects for ever gaining approval.”85

 b. Adam has Suffered and Will Continue to Suffer Substantial Delay, Uncertaintity
    and Expense due to the Imposition of Troy’s Land use Regulation.
        Defendants’ Motion and Brief in Support completely ignores this factor of the

 Livingston case and appears to conflate it with whether there is a feasible alternative

 location. As such, this Court should determine that Plaintiff’s burden of proving this

 factor is met by the facts set forth above and in its Motion for Summary Judgement

 at ECF 66.

        However, as stated above, each of the alternative “options” listed by Defendants

 in their motion are fraught with delay, uncertaintity and expense. For instance, the

 idea that Defendants may have granted a request to build on wetlands to Adam is

 speculative at best as they made no assertion that had Adam applied, they would

 approve the permit, and any claim now would be self-serving as it would negate their


 84
      Id.
 85
      Guru Nanak Sikh Soc’y of Yabu City v County of Sutter, 456 F.3d 978, 991-992 (9Th Cir. 2006).

                                                            18
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7155 Filed 01/19/21 Page 28 of 40




 own process of how applications are decided. Furthermore, Defendants’ assertion

 that Adam could have acquired enough land by purchasing land that was not for sale

 at the time, to build a place of worship offends the second factor by being both

 uncertain and expensive.

    Likewise, Defendants’ assertion that Adam could have purchased an already

 existing church building is rediculous as the fact remains that Adam wasn’t able to

 purchase the church despite outbidding the actual purchase price, the assertion

 doesn’t magically make another church in Troy available to purchase for them, and

 Adam wasn’t actually able to purchase the subject church, therefore it is not a

 feasible alternative location.

    The idea that Adam could have demolished a building that was existing, to build

 a smaller one that may have fit their needs is likewise an offense to the second

 Livingston factor. The Livingston court stated that expense and delay each and

 together can create an unreasonable burden of relgious exercise. If Adam were

 required to demolish the existing building the expense of doing so is cost prohibitive

 and would create further substantial delay in obtaining a place of worship.

 Furthermore, doing so would likely result in a building of a size that was not

 sufficient to meet Adam’s needs.

    Requiring Adam to continue to search for property that fits within Troy’s more

 onerous setback and parking requirements for places of worship in a city that is


                                          19
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7156 Filed 01/19/21 Page 29 of 40




 nearly completely built out, will only continue to lead to delay, uncertaintity and

 expense, which according to the Livingston court is a substantial burden to Adam’s

 religious exercise in violation of RLUIPA.

 c. Adam did Not the Create the Harm that Led to the Substantial Burden
       Troy’s argument that Adam knew that the building didn’t meet the setback

 requirements, and thus created their own harm by acquiring an interest in land is

 misguided. This is true because Defendants have a mechanism for seeking relief

 from the strict zoning requirements by obtaining a variance. It is undisputed that

 Adam was told by Defendants in 2013 to seek a variance to the parking and setback

 requirements when their previous property on Rochester Road was denied

 classification as community center and was going to be classified as a place of

 worship. That building, like the subject property, was similarly a non-conforming

 structure. Defendants’ encouragement of Adam to seek a variance indicated to Adam

 that they may be successful at doing so. At no time in 2013 did Defendants indicate

 to Adam that they were unlikely to succeed in their variance request.

        It is undisputed that Adam thought that their request for a variance for the

 subject property would be approved because they were not changing the footprint of

 the building or the parking lot from what it was currently being used. They believed

 that the use of the building as a religious assembly was no different than that of a

 restaurant that had not one, but two separate, banquet halls which could have been


                                          20
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7157 Filed 01/19/21 Page 30 of 40




 utilized at the same time and during the time the restaurant was open. Adam’s belief

 in the probable success of their variance request for the subject property was

 bolstered by the memory that Defendants had previously encouraged Adam to seek

 a variance under similar circumstances.

        Furthermore, the cases cited by Defendant are easily distinguished from the

 matter at hand. In those cases, the plaintiffs were told prior to entering into lead

 agreements that their variance requests would be denied. However, in the instant

 case, Adam was encouraged to seek a variance for a property in 2013 similarly

 situated to the one that is the subject of the litigation and further, Adam was not

 aware that their variance would be denied until after they entered into a purchase

 agreement for the subject property.

       Since Defendants engaged in an individualized assessment of the subject

 property, and Plaintiff’s currently have no adequate location or any feasible

 alternative location, because they will suffer substantial delay, uncertainty and

 expense due to the denial of the variance, and because they did not create the harm

 to themselves, Defendants are not entitled to judgement as a matter of law on

 Plaintiff’s RLUIPA claim.

       Furthermore, Defendants’ allege no facts and make no arguments that their

 strict enforcement of the zoning ordinance or the denial of the variance is the least




                                           21
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7158 Filed 01/19/21 Page 31 of 40




 restrictive means to further a compelling government interest.86 As such, should this

 Court find that Adam’s religious exercise was substantially burden, or otherwise that

 there remains an issue of material fact as to Adam’s substantial burden, Defendants

 cannot meet their burden and are thus not entitled to judgement as a matter of law.

      III.     Defendants’ Zoning Ordinance and Its Implementation of Its Zoning
               Ordinance Treats Adam Differently than Non- Religious Assemblies
               or Institutions.
             RLUIPA prohibits Defendant from imposing or implementing a land use

 regulation that treats religious assemblies on less than equal terms than non-religious

 assemblies.87 The 6th Circuit has stated that the comparator must be similarly situated

 with regards to the regulation at issue and put forth a four part test to determine

 whether a religious institution is treated the same as a similarly situated non-religious

 assembly or institution.88 The test is (1) whether the Plaintiff is a religious assembly

 or institution (2) that was subjected to a land use regulation (3) that treats the Plaintiff

 on less than equal terms (4) compared with a non-religious assembly or institution.89

 This court has found RLUIPA equal terms violations when a statute treats religious

 assemblies differently than it treats private clubs, civic and fraternal organizations,

 lodge halls, theaters, assembly halls, and public and private educational facilities.90


 86
    42 USC 2000cc-2(b). Lighthouse Community Church of God v City of Southfield 2007 WL4230280 (ED. Mich. Jan.
 3, 2007) (attached to ECF 66 as Appendix I)
 87
    42 USC 2000cc-(b)(1)
 88
    42 USC 2000cc-(b)(1)Tree of Life Christian Schools v. Upper Arlington, OH., 905 F.3d 357, 369-370 (6th Cir. 2008)
 89
    Id at 357.
 90
    New Life Ministries v. Charter Twp. Of Mt. Morris 2006 WL 2583254 (E.D. Mich. Sept. 7, 2006)- Appendix II

                                                          22
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7159 Filed 01/19/21 Page 32 of 40




 This Court has also found a facial equal terms violation when a religious assembly

 was not allowed but schools, libraries and swim clubs of the same size were

 allowed.91 This court has found an equal terms violation when “groups that gather

 and meet with similar frequency are only in violation of the zoning ordinance if the

 purpose for their assembly is religious.”92

         Courts should look to see whether the proposed use “would threaten legitimate

 interests of the city in a way that other permitted uses do not.”93 The comparators

 must be similarly situated to the religious assembly based on “legitimate zoning

 criteria.”94 “Size, harmony with the neighborhood, impact on property values, traffic,

 lighting, hours of operation, and management of events, are considerations for

 churches, mosques, and synagogues as well as for the local elementary school,

 theater, or YMCA.95

         In the instant matter, the Defendants have admitted that the zoning ordinance

 applies a more onerous setback requirement to religious assembly places even

 though there are many non-religious assemblies that, all things being equal, have the

 same or higher impact on adjacent residential properties, the purported justification

 for the unique setback requirements of 6.21. The Defendants admit that there is no



 91
    Dorman v. Charter Township of Clinton 2019 WL 3322352 (E.D. Mich. July 24, 2019)
 92
    New Life Ministries v. Charter Twp. Of Mt. Morris 2006 WL 2583254 (E.D. Mich. Sept. 7, 2006)
 93
    City of Cleyburn Tx. v Cleyburn Living Center 473 US 432, 448 (1985).
 94
    Tree of Life 905 F.3d at 357
 95
    One (1) Ounce of RLUPA Prevention., Dwight H. Merrian, Mun. Law. May/June 2008 at 11.

                                                         23
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7160 Filed 01/19/21 Page 33 of 40




 justification or basis for regulating parking and setbacks differently in those

 circumstances.

       As such Defendants’ have acknowledged that the ordinance itself, by not

 imposing the same setback and parking requirements on religious assemblies as it

 does other assembly uses, treats uses that are similar based on their own asserted

 legitimate zoning criteria, differently simply because one use is religious, and the

 similar use is not.

       It is also true that Defendants were going to permit Adam to use a restaurant,

 that does not meet the 6.21 setback requirements, as a community center without the

 necessity of any variances. It was only after believing that Adam was going to

 worship in the property that Defendants’ determined that Adam was subject to the

 setback and parking requirements and required them to seek a variance. This shows

 that assembly uses are subjected to different standards of zoning, based solely on the

 introduction of worship as one of the intended uses of a property.

       As further evidence that the zoning ordinance applies differently to religious

 assemblies than it does to non-religious assemblies is Defendants’ admissions that

 they would allow Adam to use the property that is the subject of this instant

 litigations, for all of the same assembly uses set forth in their site plan, without

 requiring a variance, if they had also not intended to use the building to hold prayer




                                           24
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7161 Filed 01/19/21 Page 34 of 40




 and that because it was going to also have prayer in the location, Adam would be

 subjected to the setback requirements of 6.21.

         It is clear based on those facts alone that the Defendants have drawn a

 distinction, in the text of the zoning, that they will treat non-religious assembly uses

 one way, and religious assembly uses a different, and less favorable way, based

 solely on the purpose of the assembly as being for “worship.” This court has already

 determined that distinctions like those are a violation of RLUIPA’s equal terms

 provision and thus Defendants are not entitled to judgment as a matter of law on

 Adam’s RLUIPA Equal Terms claim against Defendants.

         Furthermore, as outlined in Plaintiff’s response to the Individual Defendants’

 Motion for Summary Judgement at ECF 35 and ECF 36, Defendants have treated

 Adam on less than favorable terms from non-religious assembly when it comes to

 variance requests. It is clear from the transcripts of the ZBA hearing in June 2018 96

 and the depositions of the ZBA Chairperson Glen Clark97, that Adam was held to a

 much different and higher standard than was an applicant in December 2018 98

 attempting to build on vacant land to develop a wine bar.

         When it came to Plaintiff’s application, the ZBA determined that Adam was

 asking to break the law and was not entitled to a variance for vague reasons. The


 96
    Attached to ECF 66 as Exhibit M
 97
    Attached to ECF 35 as Exhibit B.
 98
    Transcript and Application for the December 2018 Variance of the Wine Bar and Restaurant attached to ECF 35
 as Exhibits M and N.

                                                       25
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7162 Filed 01/19/21 Page 35 of 40




 ZBA, when making its decision, utilized reasons that did not fit within the legitimate

 criteria for consideration including denying the variance because not all neighbors

 agreed with development as a mosque and because the mosque didn’t fit in with the

 intent of the commercial lot.99

          However, when it came to a non-relgious assembly or institution, the Napa

 style wine bar and restaurant, the ZBA members determined that it was important to

 consider the benefits and how much they would enjoy the development100,

 determined that the zoning ordinance wasn’t the law, but rather “silly little man made

 pitfalls”    101
                    and further granted a variance of all of the parking and setback

 requirements on three sides of a property. Important to note is that when Adam

 wanted to enter an already developed building that didn’t meet the zoning criteria,

 the ZBA suggested that they demolish the building and build a new structure that

 was complaint with the ordinance. However, when they granted the variance for the

 wine bar, they did so for a property that was completely undeveloped and therefore

 a blank slate where a building could have been built that complied with the zoning

 ordinance.102

          Defendants’ hyperbole in its brief that Defendants cannot reasonably be said

 to limit religious exercise in the city of Troy because the zoning ordinance allows


 99
    See fully developed argument and citations set forth in ECF 36 Exhibit K.
 100
     Dec 2018 ZBA Tran. pg. Ln
 101
     Dec 2018 ZBA Tran. pg. Ln.
 102
     See Generally ECF 36 Exhibits K and M.

                                                          26
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7163 Filed 01/19/21 Page 36 of 40




 religious assembly and institutions in 97% of the zoning districts is a complete farce.

 While the text of the zoning ordinance clearly permits religious assembly, the same

 ordinance puts such onerous restrictions on the ability to actually obtain a place of

 worship in the city of Troy, that it ostensibly prohibits religious institutions from

 actually obtaining and utilizing property in the majority of the land in the city.

       Troy has acknowledged during this litigation and argued at the ZBA hearing

 that many religious assembly places were built prior to the current zoning ordinance.

 Defendants have also admitted that the majority of the religious assembly places in

 Troy do not comply with the current setback and parking restrictions set forth in the

 zoning ordinance, and the DOJ’s expert reports provide a list of religious assemblies

 that do not conform to the ZO requirements.

       Furthermore, several of the religious assembly places currently existing in the

 city were able to be developed precisely because Defendants waived their setback

 requirements by approving PUDs that do not comply with the setback and parking

 requirements, as in the case of Woodside Bible, or because Defendants granted

 variances of the parking and setback requirements.

       For the Defendants to now argue that there are sixty religious places of

 assembly in Troy, their ordinance cannot violate RLUIPA, requires this Court to

 ignore the fact that those places most likely exist without conforming to the setback




                                           27
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7164 Filed 01/19/21 Page 37 of 40




 and parking requirements of the current zoning ordinance and that many of them

 exist because Defendants waived those setback requirements.

            The difficulty in obtaining a new place of worship in the City of Troy is

 acknowledged by the DOJ’s expert witness Weinstein in his report, by Mr. Carlisle

 and Mr. Savident in their depositions where they admit that (1) the city is almost

 fully developed and (2) that the setbacks make it difficult if not impossible for a

 religious assembly to come into the city. The concept that it is difficult, if not

 impossible based on the setback and parking restriction for a religious assembly to

 come into the city of Troy were further acknowledged at length during the June 2018

 ZBA hearing by several members of the ZBA who advised that there was no usable

 land left in Troy to develop a place of worship, that there is no where in Troy for

 Adam to have a place of worship, and when the ZBA stated that Adam should look

 elsewhere and in different cities and communities for a place of worship.103

            Since there is evidence that the zoning ordinance treats religious assembly on

 less than equal terms than non-religious assembly, and evidence that the ZBA indeed

 treated Adam differently than it did a non-religious assembly or institution and

 because there is evidence Troy’s zoning ordinance makes it impracticable for a

 religious assembly place to obtain and use property in the city of Troy, Defendants

 are not entitled to judgement as a matter of law on Plaintiff’s equal terms claims.


 103
       June 2018 ZBA Hearing Tr. Pg. 133 Ln 9-13; Pg. 125 Ln 18-24; Pg. 136 Ln. 3-13; Pg. 142 Ln. 21-25.

                                                            28
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7165 Filed 01/19/21 Page 38 of 40




        IV.      If the Court Finds that there is an Equal Terms Violation, then The
                 Court Should find that Defendants have Violated Adam’s
                 Constitutional Rights as Outlined in its Complaint.
        Plaintiff’s Constitutional Claims and its RLUIPA claims overlap such that if this

 Court determines that there is a genuine issue of material fact on any of Plaintiff’s

 RLUIPA claims, they should likewise decline to dismiss Plaintiff’s Constitutional

 Claims. Courts have determined that when a zoning ordinance applies a different

 standard to religious assemblies and non-religious assemblies in a manner that

 violates RLUIPA’s equal terms provision, that there is also a violation of the First

 Amendment’s Free Exercise clause.104 The court reasoned that upon a closer look

 that a law that fail the equal terms provision of RLUIPA will violate the Free

 Exercise requirements of neutrality and general applicability.

        As such, since Defendant’s are not entitled to summary judgement on Plaintiff’s

 RLUIPA Equal Terms claims, they are likewise not entitled to judgement as a matter

 of law on Plaintiff’s Constitutional claims.

                                                    CONCLUSION

            Defendants’ bear the burden of proving there is no issue of material fact such

 that they are entitled to judgement as a matter of law. Based on the facts as outlined

 in this Response Brief as well as Plaintiff’s Motion and Brief for Summary

 Judgement, there is ample evidence of Defendants’ Violations of RLUIPA and the



 104
       Midrash Sephardi, Inc. v Town of Surfside, 366 F. 3d 1214, 132 (11th Cir. 2004)

                                                             29
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7166 Filed 01/19/21 Page 39 of 40




 US Constitution and thus they are not entitled to judgement as a matter of law and

 their Motion should be denied in its entirety.

    WHEREFORE, Plaintiff respectfully requests this honorable Court, deny

 Defendants’ motion in its entirety.

       Respectfully Submitted,

                                                  CAIR-MI LEGAL FUND




                                                  /s/ Amy V. Doukoure
                                                  By: Amy V. Doukoure (P80461)
                                                  Attorney for Plaintiff
                                                  1905 S. Haggerty Road, Suite 105
                                                  Canton, MI 48188
                                                  (248) 559-2247
                                                  adoukoure@cair.com
 Dated: January 18, 2021




                                           30
Case 2:18-cv-13481-NGE-APP ECF No. 72, PageID.7167 Filed 01/19/21 Page 40 of 40




                         CERTIFICATE OF SERVICE

 I hereby certify that on January 18, 2021, the foregoing paper was filed with the

 Clerk of the Court using the ECF System which will give notice to all counsel of

 record.



                               /s/ Amy V. Doukoure




                                        31
